DETAILED ACTION
Status of Application: Claims 3-5 are present for examination at this time.  
Claims 3-5 are allowed.
The claims have been amended to embrace allowable subject matter. The previous version of the claims were broader in a way that read on the concept of load balancing.  The amendments draw the claims narrower to the concept of spectrum arbitrage when different groups of users are competing for exclusive access to the same frequency resources.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendments
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given via email by Applicant’s attorney Toby Hain on 9/28/2021.  Mr. Hain emailed draft amendments to this effect.

The application has been amended as follows: 
IN THE CLAIMS
.  
.   
.  A process for dynamically controlling allocation of physical resource blocks with [[the]] a dynamic physical resource block controller 


monitoring, by the dynamic spectrum arbitrage controller, spectrum occupancy activity of a primary user over LTE wireless channels, the dynamic spectrum arbitrage controller being in communication with a secondary user that has a lower priority access to the LTE wireless channels than the primary user;
sending, by the secondary user, [[the]] a PRB allocation request to the dynamic spectrum arbitrage controller when the secondary user has secondary user data to send;
acquiring, by the dynamic spectrum arbitrage controller, a status of ; request to the LTE wireless channels, such that the status comprises which of the LTE wireless channels are busy and which of the LTE wireless channels are idle;

performing, by the dynamic spectrum arbitrage controller, a process for optimal dynamic spectrum arbitrage after receiving theof response from the LTE wireless channels and in response to receiving the PRB allocation request from the secondary user;
producing, by the dynamic spectrum arbitrage controller, [[the]] a PRB map from performing the process for optimal dynamic spectrum arbitrage;
returning, by the dynamic spectrum arbitrage controller, the PRB map to the secondary user in response to the PRB allocation request; and
transmitting, by the secondary user, secondary user data over the LTE wireless channels in accordance with the PRB map from the dynamic spectrum arbitrage controller to dynamically control allocation of physical resource blocks with the dynamic physical resource block control apparatus.

.  The process for dynamically controlling allocation of a physical resource block of claim 3, further comprising:

building, by a hazard function determiner of the dynamic spectrum arbitrage controller, a non-parametric cumulative hazard function, wherein the non-parametric cumulative hazard function built from idle time durations for each of the LTE wireless channels;
waiting, by a timer of the dynamic spectrum arbitrage controller, for the secondary user to make a PRB allocation request to the dynamic spectrum arbitrage controller via the control communicator;
sending, by a control communicator of the dynamic spectrum arbitrage controller, a request receive signal to the timer, the request receive signal being produced by the control communicator upon receipt of the PRB allocation request from the secondary user; 
terminating waiting by the timer in response to receiving the request receive signal from the control communicator;
sending, by the timer, the non-parametric cumulative hazard function to a PRB mapper of the dynamic spectrum arbitrage controller after terminating the waiting by the timer;
running, by the PRB mapper, a process for optimal dynamic spectrum arbitrage;
outputting, by the PRB mapper, the PRB map as a result of running the process for optimal dynamic spectrum arbitrage; and

                                                       Allowable Subject Matter
Claims 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claim (3): 
             The closest prior art of record “Techniques And Apparatuses For Sub-Physical Resource Block Resource Allocation For Machine Type Communication” By Wei et al., US 20210100023A1, “Communication System And Method Of Load Balancing” By Suarez, US20170135003A1, and “Spectrum Access Optimization For Self Organizing Networks” By MacMullan et al., US2017/0295497A1 fails to anticipate or render obvious 
Applicant’s claims directed to spectrum arbitrage when different groups of users are competing for exclusive access to the same frequency resources.
	While Wei and Suarez are directed to allocation of resources (mostly from a load balancing perspective) and read upon Applicant’s claims with respect to the dynamic allocation of physical resources, they do not read upon the arbitrage/mediator/controller device monitoring spectrum occupancy nor a ranking or priority access.  While MacMullan is a reference in the same space with respect to trying to solve the same problem: mitigating exclusive occupancy at any given moment for the same spectrum by an incumbent versus non-incumbent user and mitigating in a way that uses the spectrum optimally, McMullan does not read upon the specific priority ranking scheme in the claims are amended nor a monitoring of busy versus idle on specific channels.
 No one reference individually had the exact system or method envisioned by Applicant, nor could less than 4 references be found with almost but not all of the limitations, and even then it did not seem logical for one of ordinary skill in the art to combine so many references in the exact way as Applicants unless hindsight reasoning was applied and the logic of KSR v. Teleflex was stretched beyond a reasonable interpretation. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA L SCHWARTZ/           Primary Examiner, Art Unit 2642